[Cite as Shichen v. Ohio Univ., 2011-Ohio-6945.]



                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




LIU SHICHEN

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

Case No. 2011-09241-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        THE COURT FINDS THAT:
        {¶1}    On July 7, 2011, plaintiff, Liu Shichen, filed a complaint against defendant,
Ohio University, alleging his personal property was stolen after defendant’s
housekeeping personnel left his room unlocked.                Plaintiff sought damages in the
amount of $2,497.49, the total cost he incurred to replace the stolen property and
reimbursement of the filing fee.             Plaintiff submitted the $25.00 filing fee with his
complaint.
        {¶2}    On August 10, 2011, defendant filed an investigation report disputing the
method used by plaintiff to calculate his cost to travel to New York to replace his
passport. Defendant noted plaintiff did not retain any receipts, therefore, defendant
instead estimated what the cost of gasoline would be for the trip. Defendant concluded
that “Ohio University does not oppose payment to the plaintiff up to a total of
$1,730.80.”
        {¶3}    Plaintiff filed a response stating that although he incurred significant
expense to travel to New York; he agreed to accept the sum offered by defendant.
      THE COURT CONCLUDES THAT:
      {¶4}   Liability on the part of defendant has been established. See Kvalheim v.
Ohio University, Ct. of Cl. No. 2010-02359-AD, 2010-Ohio-3795.
             Plaintiff has suffered damages in the amount of $1,730.80, which includes
the $25.00 filing fee, which may be reimbursed as compensable damages pursuant to
the holding in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.
                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




LIU SHICHEN

      Plaintiff

      v.

OHIO UNIVERSITY

      Defendant

Case No. 2011-09241-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $1,730.80, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Liu Shichen                             George T. Wendt, Risk Manager
135 South Green Drive                   Ohio University
Room 123                                University Service Center 136
Athens, Ohio 45701                      1 Ohio University
                                        Athens, Ohio 45701-2979
SJM/laa
8/24
Filed 8/31/11
Sent to S.C. reporter 1/19/12